Name: Commission Regulation (EEC) No 2117/84 of 20 July 1984 on arrangements for imports into the United Kingdom of certain textile products (category 29) originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 Nd L 195/28 Official Journal of the European Communities 25. 7. 84 COMMISSION REGULATION (EEC) No 2117/84 of 20 July 1984 on arrangements for imports into the United Kingdom of certain textile products (category 29) originating in Thailand Thailand before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Thailand and specified in the Annex hereto shall be subject to the provisional quan ­ titative limit set out therein until 16 October 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 29 specified in the Annex hereto and originating in Thai ­ land, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 17 July 1984 of a request for consulta ­ tions ; ' Whereas, pending a mutually satisfactory solution, the Commission has requested Thailand for a provisional period of three months from the date of notification of the request for consultations to limit exports to the United Kingdom of products of category 29 to 40 000 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Thai ­ land to the United Kingdom between 17 July 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. 2. Imports of such products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from Thailand to the United Kingdom on or after 17 July 1984 and released for free circulation, shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106. (2) OJ No L 380, 31 . 12. 1983, p . 1 . It shall apply until 16 October 1984. 25 . 7. 84 Official Journal of the European Communities No L 195/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Category CCT heading No NIMEXE code ( 1984) Description Thirdcountry Member State Units Quantitative limits from 17 July to 16 October 1984 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Thailand UK 1 000 pieces 40